                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MICHAEL BERK,                                     §
                                                  §
      PLAINTIFF,                                  §
                                                  §
V.                                                §
                                                  § CASE NO. 3:18-CV-1349-M-BK
EXECUTIVE OFFICE OF UNITED                        §
STATES ATTORNEYS,                                 §
                                                  §
      DEFENDANT,                                  §
                                                  §
V.                                                §
                                                  §
UNITED STATES DEPARTMENT OF                       §
HOMELAND SECURITY, ET AL.,                        §
                                                  §
      DEFENDANTS.                                 §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. Plaintiff filed objections, and the District Court has made a de novo review of those

portions of the proposed findings and recommendation to which objection was made. With

respect to Defendant’s request for documents relating to the New Hampshire prosecution,

Plaintiff’s counsel apparently narrowed his request to exclude such documents, at least in

connection with the challenged production. See Doc. 69-5 at 224. The objections are overruled,

and the Court ACCEPTS the Findings, Conclusions and Recommendation of the United States

Magistrate Judge. Accordingly, Defendants’ Motion for Summary Judgment is GRANTED and

Plaintiff’s Motion for Partial Summary Judgment is DENIED.
            The Court prospectively CERTIFIES that any appeal of this action would not be taken

in good faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this

certification, the Court adopts and incorporates by reference the Magistrate Judge’s Findings,

Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 & n.21 (5th Cir.

1997). Based on the Findings and Recommendation, the Court finds that any appeal of this

action would present no legal point of arguable merit and would, therefore, be frivolous.

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (per curiam).1 In the event of an appeal,

Plaintiff may challenge this certification by filing a separate motion to proceed in forma pauperis

on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh,

117 F.3d at 202; Fed. R. App. P. 24(a)(5).

        SIGNED this 10th day of May, 2021.




        1  Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice of appeal
must be filed even if the court certifies an appeal as not taken in good faith.
